DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1,4-12, 15-20 are allowed.   Claims 2,3,13,14 are cancelled. Applicant merged previously allowable subject matter into independent claim 1, and claim 12 making case allowable.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 1,4-12,15-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 combinations “inter alia” recites “1. A claw-pole motor comprising: a rotor assembly having a rotary shaft orientated about “ longitudinal axis, a plurality of flux concentrators extending along the rotary shaft, and a plurality of magnetic claw poles extending along the rotary shaft; each of the plurality of flux concentrators alternating with each of the magnetic claw poles about the rotary shaft; each magnetic claw pole of the plurality of magnetic claw poles having a longitudinal center line and a magnetization direction perpendicular to the longitudinal center line and being directed towards or away from a corresponding flux concentrator in an alternating order; a stator assembly having a plurality of coil assemblies, each coil assembly of the plurality of coil assemblies comprising a solenoid coil and an enclosure assembly; the enclosure assembly having an upper portion and lower portion; the upper portion and the lower portion of the enclosure assembly each having a plurality of stator teeth; and the stator teeth of the upper portion alternating with the stator teeth of the lower portion about the longitudinal axis, wherein the plurality of coil assemblies includes a first set of coil assemblies, a second set of coil assemblies, and a third set of coil assemblies, wherein an axial alignment degree shift between adjacent coil assemblies of the first, second, and third sets of coil assemblies is 360 degrees / (Total sets of coil assemblies x Total number of magnetic claw poles)/2.”)

    PNG
    media_image1.png
    563
    533
    media_image1.png
    Greyscale

The prior art of record Jack, Takemoto,  and Hashimoto teach claw pole structure with flux concentrator, but fail to show the alignment structure of coils and coils as detailed in claim above, they fail to teach the combination of limitation as indicated above specially the claim wherein  a claw pole motor with rotor having claw pole flux concentrators and poles and stator having claw pole teeth that alternate around plurality of coil assemblies with an enclosure forming 3 set of coils structure and have axial alignment degree shift, alignment degree shift between adjacent coil assemblies of the first, second, and third sets of coil assemblies is 360 degrees / (Total sets of coil assemblies x Total number of magnetic claw poles)/2.” 

The combination is unique and is not suggested anticipated or taught by any of the prior art of record, plus search, IP.com Search etc.  

    PNG
    media_image2.png
    866
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    738
    618
    media_image3.png
    Greyscale

Claims 4-11 are allowed based on dependency from allowed claim 1.  
Regarding claims 12, 15-20 reasons of allowance are the same as reasons of allowance as claims 1 and 4-11. 
Regarding claim 12 combinations “inter alia” recites “12. A claw-pole motor comprising: a rotor assembly having a rotary shaft orientated about “ longitudinal axis, a plurality of flux concentrators extending along the rotary shaft, and a plurality of magnetic claw poles extending along the rotary shaft; each of the plurality of flux concentrators alternating with each of the magnetic claw poles about the rotary shaft; each magnetic claw pole of the plurality of magnetic claw poles having a longitudinal center line and a magnetization direction perpendicular to the longitudinal center line and being directed towards or away from a corresponding flux concentrator in an alternating order; a stator assembly having a plurality of coil assemblies, each coil assembly of the plurality of coil assemblies comprising a solenoid coil and an enclosure assembly; the enclosure assembly having an upper portion and lower portion; the upper portion and the lower portion of the enclosure assembly each having a plurality of stator teeth; and the stator teeth of the upper portion alternating with the stator teeth of the lower portion about the longitudinal axis, wherein the plurality of coil assemblies includes a first set of coil assemblies, a second set of coil assemblies, and a third set of coil assemblies, wherein an axial alignment degree shift between adjacent coil assemblies of the first, second, and third sets of coil assemblies is 360 degrees / (Total sets of coil assemblies x Total number of magnetic claw poles)/2.”).

    PNG
    media_image1.png
    563
    533
    media_image1.png
    Greyscale

The prior art of record Jack, Takemoto, and Hashimoto teach claw pole structure with flux concentrator, but fail to show the alignment structure of coils and coils as detailed in claim above, they fail to teach the combination of limitation as indicated above specially the claim wherein  a claw pole motor with rotor having claw pole flux concentrators and poles and stator having claw pole teeth that alternate around plurality of coil assemblies with an enclosure forming 3 set of coils structure and have axial alignment degree shift, alignment degree shift between adjacent coil assemblies of the first, second, and third sets of coil assemblies is 360 degrees / (Total sets of coil assemblies x Total number of magnetic claw poles)/2.” 

The combination is unique and is not suggested anticipated or taught by any of the prior art of record, plus search, IP.com Search etc.  
Claims 15-20 are allowed based on dependency from allowed claim 12.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834